IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


VINCENT GIFFORD,                               : No. 797 MAL 2017
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Commonwealth Court
              v.                               :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
DEPARTMENT OF TRANSPORTATION,                  :
BUREAU OF DRIVER LICENSING,                    :
                                               :
                     Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of April, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Did Commonwealth Court err as a matter of law and abuse its
             discretion in affirming the trial court’s order rescinding an operating
             privilege suspension that was imposed less than three years after
             licensee’s conviction for fleeing or eluding a police officer, where the
             delay was due to the failure of the Delaware County Office of Judicial
             Support to timely notify the Department of Transportation of the
             conviction?